DETAILED ACTION
Claims 1-20 were pending. 
Claims 5-6, 11-13 were canceled; claims 1-4, 7-10, 14-16 were amended; claims 1-4, 7-10, 14-20 are pending and the subject of the Office Action below.

Priority
The instant application, filed 2/17/2020 is a continuation in part of 15612152, filed 06/02/2017, now U.S. Patent #10590163. 15612152 is a continuation in part of 15287411, filed 10/06/2016, now U.S. Patent #10214558. 15612152 Claims Priority from Provisional Application 6234571, filed 06/03/2016. 15287411 is a continuation of 1113080, filed 06/24/2014, now U.S. Patent #9499577. 1113080 is a continuation in part of 14020099, filed 09/06/2013, now U.S. Patent #8785405. 14020099 is a continuation of 13259480, filed 09/23/2011, now abandoned. 13259480 is a national stage entry of PCT/US2011/044233, International Filing Date: 07/15/2011. PCT/US2011/044233 is a continuation in part of PCT/US2010/042240, filed 07/16/2010. PCT/US2010/042240 is a continuation in part of 12541713, filed 08/14/2009, now U.S. Patent #8735558 and having 1 RCE-type filing therein. 12541713 Claims Priority from Provisional Application 6122601, filed 07/16/2009. 1113080 is a continuation in part of 14233031, filed 02/14/2014, now U.S. Patent #914677. 14233031 is a national stage entry of PCT/US12/46716, International Filing Date: 07/13/2012. PCT/US12/46716 is a continuation in part of PCT/US2011/044233, filed 07/15/2011. PCT/US2011/044233 is a continuation in part of PCT/US2010/042240, filed 07/16/2010. PCT/US2010/042240 Claims Priority from Provisional Application 6122601, filed 07/16/2009.


Information Disclosure Statement
No information disclosure statement (IDS) has been submitted at time of this Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 18, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 7-10, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,488,753.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.
Claims 1-4, 7-10, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 8,614,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.
Claims 1-4, 7-10, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,841,265.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.
Claims 1-4, 7-10, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,499,577.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,785,405.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the instant claim 1 encompasses the compounds of this patent and are easily envisioned for use in a method of treating cancer.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL  SCHMITT/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629